DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on April 26, 2022:
Claims 1-9, 11, 13-15 and 17-23 are pending.  Claims 10, 12, 16 and 24 have been canceled as per Applicant’s request;
The objections and rejections set forth in the previous Office Action are withdrawn in light of the amendment.
Allowable Subject Matter
Claims 1-9, 11, 13-15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: see item 17 of the previous Office Action, incorporated herein.  The cited prior art of record does not reasonably teach, suggest or render obvious the battery module of claim 1 including a housing having a plurality of cells arranged in the housing (the housing bottom surface provided with one or a plurality of heat dissipating grooves, wiring hole provided with a wire terminal, and trapezoid part and square part), the wire terminal and a battery protection plate electrically connected between the wire terminal and the cells and where the cells arranged in the square part and the wire terminal and battery protection plate arranged in the trapezoid part.  This specific set of claimed features defines a battery module which is patentably distinct from the cited prior art of record and therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725